Exhibit 99.1 Massive Media Pty Ltd and Subsidiaries Financial Statements Ten and Half Months Ended November 15, 2013 Year Ended December31, 2012 1 Index to Consolidated Financial Statements Page Reports of Independent Registered Public Accounting Firm 3 Consolidated Balance Sheets as of November 15, 2013 and December 31, 2012 4 Consolidated Statements of Income and Comprehensive Income for the ten and half months period ended November 15, 2013 and Year ended December 31, 2012 5 Consolidated Statements of Shareholders’ Equity for the ten and half months period ended November 15, 2013 and Year ended December 31, 2012 6 Consolidated Statements of Cash Flows for the ten and half months period ended November 15, 2013 and Year ended December 31, 2012 7 Notes to Consolidated Financial Statements 8-17 2 Independent Auditor's Report Board of Directors Massive Media Pty Limited Level 2, 113-115 Oxford Street Darlinghurst NSW 2010 We have audited the accompanying consolidated balance sheets of Massive Media Pty Limited as of November 15, 2013 and December 31, 2012 and the related consolidated statements of operations, consolidated statements of stockholders' equity, and consolidated statements of cash flows for the ten and a half months ended November 15, 2013 and the year ended December 31, 2012. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Massive Media Pty Limited as of November 15, 2013 and December 31, 2012, and the results of its operations and its cash flows for the ten and a half months ended November 15, 2013 and the year ended December 31, 2012, in conformity with accounting principles generally accepted in the United States of America. BDO East Coast Partnership /s/ BDO Sydney, Australia, 10 April 2014 BDO East Coast Partnership ABN 83 is a member of a national association of independent entities which are all members of BDO (Australia) Ltd ABN 77 , an Australian company limited by guarantee. BDO East Coast Partnership and BDO (Australia) Ltd are members of BDO International Ltd, a UK company limited by guarantee, and form part of the international BDO network of independent member firms. 3 Massive Media Pty Ltd and Subsidiaries Consolidated Balance Sheets 15-Nov-13 31-Dec-12 ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable - trade Other receivables Prepayments Work in progress - Taxes Refundable Total Current Assets Property and Equipment Furniture and Fixtures Motor Vehicles Purchased Software Office Equipment less-accumulated depreciation, depletion and amortization ) ) Net property and equipment Non-Current Assets Capitalized software costs, net Other assets, net Total Non-Current Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ $ Accrued Expenses and other current liabilities Accrued compensation and related costs Deferred revenue - Due to directors - Short-term Borrowings - Short-term Borrowings - related parties Other current liabilities Total Current Liabilities LONG TERM LIABILITIES Accrued compensation and related costs-non current Other long term liabilities Total long term liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY Common stock no par value; 425,350 shares authorized and issued Retained Earnings Accumulated Other Comprehensive Income/(loss) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying summary of accounting policies and notes to financial statements 4 Massive Media Pty Ltd and Subsidiaries Consolidated Statements of Operations and Comprehensive Income/(Loss) Ten and Half Months Ended Nov 15, 2013 Year Ended Dec 31, 2012 Revenues Consultancy services $ $
